Citation Nr: 1146063	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  99-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatigue/tiredness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a right lung disorder (claimed as shadow on lungs), to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for a bilateral shoulder pain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to October 1991, including service in the Southwest Asia Theater in support of Operation Desert Storm from February to June, 1991.  He also had periods of active duty for training and inactive duty for training since August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was remanded to the RO in September 2003 and in February 2008 for further development.  In the February 2008 remand the Board noted there was evidence on file as to the unemployability of the Veteran.  On that basis the Board referred back to the RO for appropriate action the inferred claim of entitlement to pension.  As there is no indication that the RO has taken any action on this matter, it is again referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2008 the Board remanded the case to the RO for further development to include providing the Veteran a VA examination for compensation and pension purposes with respect to his claimed disabilities on appeal.  

In a November 2009 letter, the AMC sent a letter to the Veteran's last known address notifying him that the AMC had asked the VA medical facility nearest to the Veteran to schedule him for an examination in connection with his appeal.  In that letter the AMC further notified the Veteran that the VA medical facility would notify him of the date, time, and place of the examination; and notified him that if he failed to report for the examination without good cause, the claim (appeal) would be rated based on the evidence of record.

Documentation on file from the San Juan VA Medical Center (VAMC) dated December 8, 2009, states that a scheduled examination for the Veteran was cancelled because the Veteran failed to report for examination.  In a Supplemental Statement of the Case, the RO notified the Veteran that since he failed to report for his scheduled examination at the San Juan VAMC, entitlement to the claimed disabilities was denied as to each. 

In a statement in support of claim received in June 2010, the Veteran stated that the letter notifying him of the examination was sent weeks after the official date (scheduled date for the examination).  Attached to that letter was the VAMC notice letter and a copy of the U.S. Postal Service receipt, indicating that the Postal Service had unsuccessfully attempted to deliver certified mail to the Veteran and that the mail was to be returned to the sender on December 12, 2009.  

In essence the Veteran basically asserts that he did not receive notice of any scheduled VA examination until after the scheduled date.  The Veteran specifically indicated that he would like to be afforded an opportunity for another VA examination of the claimed disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In light of the Veteran's June 2010 statement, the Board finds that pursuant to 38 C.F.R. § 3.655, he has shown good cause for his failure to report for the scheduled examinations of the claimed disabilities that are the subject of this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have examined or treated him for the symptomatologies of fatigue/tiredness, a respiratory disorder, a right lung disorder, and a bilateral shoulder pain disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment associated with his symptomatologies of fatigue/tiredness, a respiratory disorder, a right lung disorder, and a bilateral shoulder pain disorder.   

3.  After completion of the above development, schedule the Veteran for a VA Gulf War examination. The claims folder must be made available to, and reviewed by, the examiner.  All indicated tests should be performed, and all findings reported in detail. The examiner is specifically requested to state whether: 

(a) the veteran has a current/recurrent respiratory disorder.  If so, the examiner must opine as to whether it is at least as likely as not that the disorder is related to the episode of bronchitis diagnosed during active military service.  If not, the examiner must state whether a current respiratory disorder is attributable to some other medically explained (known) illness or injury. 

(b) the veteran's current fatigue/tiredness symptoms are attributable to some medically explained (known) illness or injury; and, if so, whether that disorder was incurred during active military service. 

(c) the veteran has a current right lung disorder; and, if so, whether that disorder is attributable to some medically explained (known) illness or injury.  If a current right lung disorder is attributable to a medically explained (known) illness or injury, the examiner must opine as to whether the medically explained right lung disorder was incurred during active military service. 

(d) the veteran has a current shoulder pain disorder.  If so, the examiner must opine as to whether it is at least as likely as not that the disorder is related to the anterior deltoid strain diagnosed during active military service. If not, the examiner must state whether a current shoulder pain disorder is attributable to some other medically explained (known) illness or injury. 

A complete rationale for each opinion must be provided. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above development, the RO should readjudicate the veteran's claims.  If the benefits sought remain denied, the veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

